Citation Nr: 0415896	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  96-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Ed Flechas, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed, and in December 1997, 
the Board remanded the claim for additional development.  


FINDING OF FACT

The veteran does not have PTSD that is related to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has PTSD due to combat in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2003).

The veteran filed his claim in October 1992, and the RO 
denied his claim in April 1993.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg 10,330- 
10,332 (2002).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  As discussed 
below, the veteran's claim for service connection for PTSD 
fails under all applicable versions of 38 C.F.R. § 3.304(f).  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issues of participation in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  Of particular note, in an 
October 2002 VA PTSD examination report, the examiner ruled 
out PTSD, and assigned an Axis I diagnosis of schizophrenia.  
This report is afforded a great deal of probative value, as 
it is the most recent report of record, it includes a 
detailed summary of the veteran's medical history, it 
indicates that it is based on a review of the claims file, 
and it is accompanied by a rational explanation.  The Board 
further points out that the examiner's conclusion in the 
October 2002 VA PTSD examination report, that the veteran 
does not have PTSD, is consistent with the vast majority of 
the medical reports contained in the claims file.  These 
records show that for a period of about 31 years (i.e., since 
1973), the veteran has repeatedly been diagnosed with 
psychiatric disorders other than PTSD.  Furthermore, these 
reports show that the veteran has consistently been diagnosed 
with schizophrenia since 1975.  In this regard, the evidence 
includes VA hospital reports, reflecting treatment in 1975 
and 1995, reports from the Mississippi State Hospital (MSH), 
dated in 1973, 1976 and 1995, a January 1977 VA 
neuropsychiatric report, a VA psychological evaluation 
report, dated in November 1992, and reports from Krishan K. 
Gupta, M.D., dated between 1995 and 2001.  All of these 
reports show that the veteran was diagnosed with 
schizophrenia, or schizophrenia "by history," with the 
exception of the 1973 MSH report (containing a diagnosis of 
alcoholism) and the 1995 MSH report (containing diagnoses of 
rule out alcohol abuse, and rule out major depression, but 
also showing an Axis III diagnosis of "history of 
schizophrenia").  In this regard, Dr. Gupta's reports do not 
contain a diagnosis, but a May 1996 letter from her states 
that the veteran has schizophrenia.  The Board further notes 
that the November 1992 VA psychological evaluation report 
(containing a diagnosis of schizophrenia) was based on 
psychological testing, and that it specifically ruled out 
PTSD.  Finally, the MSH reports include a November 1995 
psychological evaluation which shows that a board of two 
psychologists determined that the veteran had schizophrenia 
after he was given psychological testing.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has PTSD, and 
that the claim must be denied.  

In reaching this decision, the Board has considered the 
reports from Debra E. Rodgers, M.D., dated in May 1993 and 
July 1995, and reports from Mark C. Webb, M.D., dated in 
2000.  With regard to Dr. Rodgers, the claims file contains 
two letters from her, dated in May 1993 and July 1995.  The 
Board first notes that in both of these letters, Dr. Rodgers 
fails to provide a clear diagnosis of PTSD.  Specifically, in 
the May 1993 letter, she states that the veteran carries a 
schizophrenic diagnosis, but also has "related symptoms" of 
PTSD, and that "this PTSD has contributed to his long term 
problems with schizophrenia."  The July 1995 letter states 
that the veteran had an "initial onset of psychiatric 
symptoms" in Vietnam, but makes no mention of PTSD 
whatsoever.  With regard to Dr. Webb's reports, although he 
states that the veteran has PTSD, none of his reports include 
any discussion of the veteran's long history of schizophrenia 
diagnoses, nor do any of his reports include a rational 
explanation.  In addition, the opinions of Dr. Rodgers and 
Dr. Webb are afforded less probative value because they are 
not shown to have been based on a review of the claims file.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is far 
outweighed by the contrary evidence that shows the veteran 
does not have PTSD.  As the preponderance of the evidence is 
against the claim that the veteran has PTSD, the veteran's 
claim for service connection for PTSD fails on the basis that 
all elements required for such a showing have not been met.  
Gilpin.  Accordingly, service connection for PTSD must be 
denied.

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 1993 rating decision that the 
evidence did not show that the criteria for service 
connection for PTSD had been met.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case (SOC), and the three supplemental statements of 
the case (SSOC's), informed the appellant of the relevant 
criteria.  The most recent (March 2004) SSOC contained the 
full text of 38 C.F.R. § 3.159.  In addition, in February 
2001, the RO sent the veteran a VCAA notification letter that 
identified the information and evidence the RO would obtain 
and the information and evidence that the veteran was 
responsible to provide.  

The Board concludes that the discussion in the February 2001 
letter, and the SSOC's, adequately informed the veteran of 
the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the content of the February 2001 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence  
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the February 2001 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to develop for all relevant evidence 
in the custody of a federal department or agency, including 
VA medical records, Vet Center records, service medical 
records, Social Security Administration records, or evidence 
from other federal agencies, developing for private records 
and lay or other evidence.  He was asked, "Please advise our 
office if there is any additional evidence relevant to your 
claim."  He was notified that it was still his 
responsibility to make sure that this evidence was received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the February 2001 letter 
was sent to the veteran after the RO's April 1993 decision 
that is the basis for this appeal.  As noted in Pelegrini, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  
However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.   See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 421.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the February 2001 notice was provided, a Supplemental 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling VA examinations.  In this regard, the National 
Personnel Records Center has stated that the veteran's 
personnel file, which was requested by the Board in its 
December 1997 remand, is not available.  Private treatment 
reports have also been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



